Citation Nr: 1517835	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Appellant served under Section 503 of Title 32 of the United States Code from March 2005 to August 2006, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in St. Petersburg, Florida.  

The Board remanded the case for further development in July 2011.  In August 2012, the Board remanded the case to schedule the Appellant for a requested hearing.  

The Appellant testified at a Board hearing in November 2014.  A transcript is of record.  In connection with the hearing, the Appellant submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Remand is required to obtain additional information regarding the nature of the Appellant's National Guard service after September 10, 2001.  

The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a) (2014).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2014).

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2014).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712.  38 U.S.C.A. § 3301(1)(B) (West 2014).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, full-time service in the National Guard under 32 U.S.C. § 502(f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).

On January 4, 2011, the Post-9/11 Veterans Educational Improvements Act of 2010 was enacted.  Pub. L. No. 111-377, 124 Stat. 4106 (2011).  This Act made changes to Chapter 33 of Title 38, United States Code, which included adding provisions to allow certain National Guard service to be considered as qualifying active duty service for purposes of Chapter 33 eligibility.  See Pub. L. No. 111-377, § 101(a), 124 Stat. 4106, 4107 (2011).  Prior to the Act, Title 32 National Guard service was explicitly excluded as qualifying active duty service for purposes of Chapter 33 eligibility; however, subparagraph (C) of 38 U.S.C.A. § 3301(1) was added by Pub. L. No. 111-377.  Id.  That amendment took effect on August 1, 2009, as if included in the enactment of Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008; however, no benefits otherwise payable by reason of such amendment for the period beginning on August 1, 2009, and ending on September 30, 2011, may be paid before October 1, 2011.  See Pub. L. No. 111-377, § 101(d), 124 Stat. 4106, 4108 (2011).  It is notable that 38 C.F.R. § 21.9505(1) still reflects that active duty does not include full-time National Guard Duty performed under the authority of Title 32.  38 C.F.R. § 21.9505(1) (2014).  Amendments to the regulations have yet to be promulgated.

The Appellant has asserted that he was ordered to full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard for his period of service from March 28, 2005 to August 31, 2006 and, therefore, is entitled to educational assistance benefits under Chapter 33, pursuant to 38 U.S.C.A. § 3301(1)(C)(i).  His Form DD 214 for this period of service shows that his primary specialty was chemical officer/chemical operations and training.  The "Remarks" section of this form states that he was ordered to active duty in support of the Global War on Terrorism under 32 U.S.C § 503.  The narrative reason for separation was completion of period of ADSW (active duty for special work).  He has submitted copies of orders pertaining to this period of service.  March 2005 orders reflect that the Appellant was ordered to ADSW for a period from March 18, 2005 to September 30, 2005 for the purpose of ANA Support Operations.  The authority for the orders is cited as 38 U.S.C. § 503.  October 2005 orders reflect that the Appellant was ordered to ADSW for a period from October 1, 2005 to August 31, 2006 for CONOPS support.  The orders state, "Soldier must understand that his/her active duty short tour does not constitute entry into the Title 10 USC long tour program."  The authority for these orders is also cited as 38 U.S.C. § 503.  

The Appellant has raised several arguments as to why his service from March 2005 to August 2006 should render him eligible for Chapter 33 educational assistance.  In his September 2009 notice of disagreement (NOD), he asserted that his Title 32 service was in direct support of a brigade mobilized under Title 10, to facilitate its successful completion of its mission and, therefore, his service should be considered Title 10 service.  In his July 2010 VA Form 9, he reiterated that his orders were Title 10 orders in purpose, intent, and practice.  Additionally, the Appellant has reported, on more than one occasion, that, during the period from March 2005 to August 2006, he served as a mobilization project officer.  He indicated in a November 2011 letter that his duties included organizing and administering his brigade's mobilization from the CONUS for service in Afghanistan.  He reiterated in a July 2012 statement that the duty in question was administrative and organizational in nature, as he was a mobilization project officer, charged with organizing and administering the preparation and activation of late arriving and replacement soldiers and their deployment to training sites.  During the November 2014 hearing, he testified that the types of duties he performed on ADSW were the types of duties contemplated in the governing statute:  organizing, administering, recruiting, instructing, or training the National Guard.

The Appellant is competent to report the duties he performed during his service from March 28, 2005 to August 31, 2006, and, if his service during this period were for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, such service would meet the definition of "active duty" set forth in 38 U.S.C.A. § 3301(1)(C)(i).  However, despite his reports that he served as a mobilization project officer during this period, his Form DD 214 lists his primary specialty as a chemical officer/chemical operations and training.  The Board finds that remand is required to obtain additional service records which may clarify the nature of the Appellant's duties during his period of service from March 28, 2005 to August 31, 2006.  

The Appellant also asserted during the November 2014 hearing that his service on ADSW from March 2005 to August 2006 should have been characterized differently under Army regulations.  Specifically, he noted that, per Army regulations, ADSW orders are supposed to be under 180 days and his service should have been characterized differently under the Army's own regulations, which would qualify him for Chapter 33 benefits.  He submitted in support of this assertion Army Regulation 135-200.  This regulation does indicate that approval is needed for any ADSW by an Army National Guard soldier which exceeds 180 days.  See Army Regulation (AR) 135-200, Chapter 1, paragraphs 1-4, 1-5, 1-8, Chapter 6, paragraph 6-7 (June 30, 1999).  The regulation further states that ADT (active duty for training), IADT (initial active duty for training), and ADSW orders will clearly cite 10 U.S.C. § 12301(d) as the authority for ordering a soldier to active duty.  AR 135-200, Chapter 1, Paragraph 1-11.  According to this regulation, ADSW tours are funded from Army National Guard or Army Reserve personnel appropriations, and ADSW orders will cite 10 U.S.C. §12301(d) as authority.  AR 135-200, Chapter 6, Paragraph 6-1.  However, the Appellant's March 2005 and October 2005 orders, as well as his Form DD 214, state that he was ordered to ADSW under 38 U.S.C. § 503 (as opposed to 10 U.S.C. § 12301(d)).  Section 503 of Title 32 provides for participation of the National Guard in field exercises.  In light of the above, further development to obtain additional information regarding the Appellant's service is warranted.  

Army Regulation 135-200 does provide additional information regarding ADSW.  For example, ADSW is authorized for projects supporting the Army National Guard and Army Reserve programs, such as support of annual screening; operation of training activities, centers, and sites; operation of training ships; unit conversion to new weapons systems; study groups; support at training sites and exercises; and short term mission and administrative support.  AR 135-200, Chapter 6, Paragraph 6-1.  The regulation further provides that ADSW is established to distinguish between tours intended for the training of individual soldiers (ADT) and tours intended to accomplish Army National Guard and Army Reserve work projects or missions (ADSW).  AR 135-200, Chapter 6, Paragraph 6-2.  ADSW is in order when the purpose of the tour is not to provide skill training but to accomplish one of the following Army National Guard and Army Reserve missions: supporting or controlling an exercise; performing site support (including training operation support); working on a special short term project or study group vital to the Army National Guard or Army Reserve; providing administrative support for Army National Guard and Army Reserve related projects or organizations; providing staff for U.S. Army Reserve Forces (USARF) schools, Intelligence Training Army Area Schools, noncommissioned officer academies, Reserve training schools, etc., except those soldiers performing duty in their normal annual training status or in lieu of normal annual training; staff visits; and supporting administration of marksmanship tournaments.  Id.  The regulation includes a table giving examples of the types of duty performed in ADT or ADSW status.  AR 135-200, Table 6-1.  Several of the types of duty which are listed as examples of the types of duty performed in ADT or ADSW status could fall within the definition of organizing, administering, recruiting, instructing, or training the National Guard.  However, because of the inconsistency between the Appellant's reported duty as a mobilization officer during the period of service from March 2005 through August 2006 and his Form DD 214 which lists his primary specialty as a chemical officer/chemical operations and training during this period, further inquiry as to the nature of the purpose of the Appellant's period of active duty service is warranted.   

The RO did contact the Department of Defense (DoD) for information regarding the Appellant's service and his eligibility for Chapter 33 educational assistance in June 2011.  The RO request stated, "member has title 32 service from 3-28-05 to 8-31-06.  Is this qualifying service for ch33 (after Oct 1, 2011)?"  The request also noted that the Veterans Information Solution (VIS), "shows a period of service from 2-10-03 to 8-7-03.  Is this qualifying service under title 10 or title 32?"  The July 2011 DoD response indicates that the Appellant had Army National Guard service from November 1986 to October 2005 and had "AGR T32" (presumably Active Guard Reserve, Title 32 service) from October 2005 to September 2008.  The response characterizes this service from October 2005 to September 2008 as "non-qualifying Chap 33 ADSW service."  DoD indicated that the Appellant was not eligible for Chapter 33 educational assistance as he had no active duty Title 10 qualifying time with the Army National Guard post-9/11.  

Despite this July 2011 response from DoD, under the law, as revised pursuant to the Post-9/11 Veterans Educational Improvements Act of 2010, full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard meets the definition of "active duty" for the purpose of Chapter 33 educational assistance.  38 U.S.C.A. § 3301(1)(C)(i) (West 2014).  It appears that the July 2011 response from DoD addressed whether the Appellant had post-9/11 active duty service under Title 10, but did not address whether his service met the definition of "active duty" as set forth in 38 U.S.C.A. § 3301(1)(C)(i).  Therefore, another request should be made to DoD to request information regarding all of the Appellant's periods of active duty service, to include periods of ADSW, since September 10, 2001.  

Finally, in the July 2011 remand, the Board instructed that the Appellant should be provided appropriate notice pursuant to 38 C.F.R. § 21.9510.  That regulation states that the provisions of subpart B of part 21 of the Code of Federal Regulations (C.F.R.) apply to claims for educational assistance under Chapter 33.  Pertinent to the duty to notify, when VA receives a complete or substantially complete application for educational assistance, VA will notify the claimant of any information and evidence necessary to substantiate the claim and inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, VA will try to obtain for the claimant.  38 C.F.R. § 21.1031 (2014).  The RO sent the Appellant a notice letter providing information regarding the Post-9/11 GI Bill in July 2011.  However, in that letter, the RO stated that he might be eligible for Chapter 33 educational assistance under 32 U.S.C. § 502(f) after October 1, 2011, if he met the qualification criteria.  The letter references an attachment of Public Law 111-377.  The letter went on to state that the Post-9/11 GI Bill, with some exceptions, was for veterans and service members who have served at least 90 days of Title 10 active duty service after September 10, 2001 and received an honorable discharge.  The RO advised the Appellant that his claim had been denied because he had insufficient qualifying active duty service after September 10, 2001, and did not have any active duty service after September 10, 2001.  

However, as indicated above, the Appellant may be entitled to Chapter 33 educational assistance if, after September 10, 2001, he served for a minimum of 90 aggregate days on active duty which, for purposes of the Post-9/11 GI Bill, may include full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, or, in the National Guard under 32 U.S.C. § 502(f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014) (emphasis added).  On remand, the Appellant should be provided a corrective notice letter.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant corrective notice that advises him of the information and evidence necessary to substantiate his claim for educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  

This letter should inform him that, to be eligible for VA educational assistance under the Post-9/11 GI Bill, he must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training and that, for purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, including, for members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712; and, for members of the Army National Guard of the United States or the Air National Guard of the United States, full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  

2.  Undertake appropriate action, to include contacting the Appellant's Army National Guard unit, to attempt to verify all of the Appellant's periods of active duty service since September 10, 2001 with the Army National Guard.  

3.  Request from the Appellant's National Guard unit, the National Personnel Records Center (NPRC), or any other appropriate entity, the Appellant's service personnel records regarding his Army National Guard service since September 10, 2001, as well as any other documentation regarding the authority and nature/purpose of each period of active duty service (to include active duty for special work (ADSW)) since September 10, 2001.  

If any of these records are unavailable, clearly document the claims file/e-folder to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 21.1032(e).

4.  After the above development has been completed and all available records have been received, submit a request to the Department of Defense (DoD), to determine whether the Appellant had any periods of service, after September 10, 2001, that qualified as active duty service for purposes of entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) either (a) under 32 U.S.C. §502(f) or (b) as full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  

DoD should specifically consider the Appellant's March 2005 and October 2005 orders showing that he was ordered to ADSW under 32 U.S.C. § 503, as well as his assertions that he served as a mobilization project officer and the purpose of his service from March 28, 2005 to August 31, 2006 included organizing and administering the National Guard.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

